Citation Nr: 1227096	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  02-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for additional lung disability resulting from treatment at a VA facility from January 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In November 2002, the Board granted the Veteran's motion to advance his case on the Board's docket.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  The Board then denied the claim in April 2003; however, the April 2003 decision was vacated and remanded to the Board by the United States Court of Appeals for Veterans Claims (the Court) through a Joint Motion to Remand in July 2003.  The Board subsequently remanded this claim to the RO, and after further development it was returned to the Board.  The Board then denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 in a July 2006 decision. 

The Veteran appealed the July 2006 Board decision to the Court.  In a March 2008 memorandum decision, the Court vacated the portion of the July 2006 decision that denied the claim for compensation under 38 U.S.C.A. § 1151 and remanded the appeal to the Board for readjudication consistent with the Court decision.  The Board in turn remanded the appeal to the RO/Appeals Management Center (AMC) in November 2008 to complete the development ordered by the Court.  In October 2010, the Board remanded the appeal to the RO/AMC again, for continued development.  The Veteran's appeal has now been returned to the Board, and is ready for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In January 1999 the Veteran complained of right shoulder and back pain, and following a negative chest x-ray, he was treated for musculoskeletal pain and his symptoms improved.  Days later he sought treatment for right chest pain, and a second chest x-ray (ten days after the first chest x-ray) revealed pneumonia.  The pneumonia resulted in the additional disability of restrictive lung disease.

2.  The preponderance of the competent, probative evidence of record reflects that the initial, January 1999 VA treatment of the Veteran did not cause his additional lung disability, and there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing such treatment.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for a additional lung disability as a result of a January 1999 treatment at a VA facility have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

The Veteran was provided VCAA notification initially in March 2001, and again in January 2005, June 2005, and February 2008.  The January 2005 letter provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for compensation benefits under 38 U.S.C.A. §  1151, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The February 2008 letter advised the Veteran of how the VA assigns a disability rating and an effective date.  The claim was last readjudicated in a Supplemental Statement of the Case in May 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records, statements from the Veteran, and VA examination opinions.  While the claims file contains several x-ray films, it does not contain the x-ray film from the Veteran's January 21, 1999 chest x-ray.  Efforts to obtain that x-ray film resulted in a formal finding of unavailability.  A statement from the VA West Roxbury from April 2012 indicated that the x-ray had been destroyed.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In pertinent part, 38 U.S.C.A. § 1151 provides: 

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- 

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable. 

In this case, the appellant filed his section 1151 claim in December 2000.  Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 1997, were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations implemented the provisions of 38 U.S.C.A. § 1151 in effect since October 1997. 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2). 

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection.  See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation under Chapter 31 of title 38, United States Code; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.

Factual Background and Analysis

In essence, the Veteran asserts that during his initial treatment in January 1999 for right shoulder, back, and chest pain the VA failed to correctly read his January 21, 1999 chest x-ray, and failed to diagnosis and treat pneumonia at that time.  He contends that the pneumonia which was found on chest x-ray on January 31, 1999 had been present on January 21st, but was missed, and worsened due to failure to treat it in a timely manner.  He further contends that he developed a restrictive lung disease as a result of this worsened pneumonia.

In December 1998, the Veteran sought VA in-patient treatment for substance abuse.  On January 19, 1999 he complained of dizziness, blurred distance vision, and mild nausea.  He denied any recent upper respiratory symptoms.  On examination his temperature was 98.2 degrees and his lungs were clear to auscultation.  He was advised to increase his fluid intake.  The following day, January 20, 1999, he presented to urgent care at a VA facility due to symptoms of right-sided chest pain, which increased with respiration and thoracic movement.  He denied any trauma or dyspnea.  He stated he began a nonproductive cough that day.  On examination his lungs were clear.  He had pain with palpitation of the right subscapular area, which was reproducible with movement of the shoulder joint.  The record indicated that blood work drawn on January 19, 1999 was essentially within normal limits, and showed a white blood cell of "9."  He was assessed with musculoskeletal pain and was treated with analgesics and non-steroidal anti-inflammatory drugs (NSAIDs).  He was scheduled for a chest x-ray the following morning.  Two hours later he stated that his back pain was gone, and that he had some improvement of his dizziness.  

The January 21, 1999 treatment note showed that the Veteran complained of tiredness, dizziness, and pain under his right shoulder and rib cage the previous day.  The domiciliary nurse initially considered dehydration, and after an increase in fluids, the Veteran reported a decrease in dizziness.  The Veteran reported he was awaiting results of a hepatitis C test.  He continued to test positive for benzodiazepines, although the psychiatrist did not believe his malaise was a result of the "benzos" if they were taken as long ago as the Veteran reported.  The initial assessment was of alcohol and sedative-hypnotic withdrawal-induced anxiety symptoms.  The Veteran was then sent for x-ray of his chest.  While the x-ray films are not available, the x-ray report is of record.  The January 21, 1999 x-ray report noted that his lungs were well-aerated, with no active infiltrates.  Both diaphragms were elevated.  The radiologist noted a linear lunency over the right third rib, which could be due to summation of shadows or possible undisplaced fracture.  A second x-ray of the right ribs was suggested.  Later, when seen by an attending physician, the Veteran stated that his right shoulder pain largely resolved after taking Motrin, but that the pain was worst with reaching his right arm across his chest.  He had pain with deep inspiration.  His lungs were clear to auscultation, and the physician noted his chest x-ray was negative.  He was assessed with musculoskeletal pain.  

The Veteran returned to in-patient treatment, and was noted to be attentive and to participate in group activities.  He completed homework and continued with therapy.  

On January 26, 1999, the Veteran again complained of continued right upper back/subscapular pain.  The examiner noted the chest x-ray on January 21st had shown the possibility of a fractured rib, and so referred the Veteran to radiology.  The x-ray report of his right ribs showed no visible acute fractures or displacements.  During therapy on January 27, 1999, the Veteran stated he had been dealing with a back injury for the past week.  He felt that the back injury may have been a result of his moving around in his sleep during nightmares.  On January 29, 1999 the Veteran was discharged from the in-patient substance abuse program for positive toxicology tests for benzodiazepines.

On January 31, 1999, the Veteran sought treatment from a private hospital.  He reported sharp, stabbing rib pain on the right side for the past week.  He had some shortness of breath.  His lungs revealed decreased air entry in his right base.  A chest x-ray report indicated there was a density in his right base, consistent with pleural effusion and underlying atelectasis or pneumonitis.  His white blood cell count was 16.5.  He was assessed with pleuritic chest pain secondary to infiltration of the right lung, probably pneumonia.  He refused admission to the hospital, and was sent home with Biaxin.

The Veteran reported to the Manchester VA Medical Center the following day for continued treatment.  On February 1, 1999, he continued to feel poorly and had a temperature of 101 degrees.  He had decreased breath sounds at his right base and dullness to percussion in the same area.  On February 2, 1999, the Veteran reported his right-sided posterior thoracic pleuritic pain began two weeks prior, and that four days prior his pain increased and he developed shortness of breath.  Fluid was removed from his right lung via thoracentesis, with significant improvement of his symptoms.  The physician noted that the finding of a low pH in the pleural fluid was consistent with empyema, which would need chest tube drainage.  The physician wished to repeat a thoracentesis to send for further laboratory testing; however, the Veteran refused a repeat thoracentesis.  He was discharged February 8, 1999, with improved shortness of breath and his white blood cell count lowered to an 11.  He was warned that if his symptoms continued or a later x-ray revealed worsening pleural effusion he must have a chest tube for empyema drainage.

A July 2001 VA treatment record showed that the Veteran was status post empyema with resulting restrictive lung disease.  He was noted to have a chronic pleural reaction on his right side, assessed via chest x-ray.  

The Veteran was afforded a VA examination in November 2002.  The examiner noted the Veteran had remote pneumonitis of the right lower lobe with residual blunting of the costophrenic, and with elevation of the right diaphragm.  He additionally had mild restrictive lung disease with mild hypoxemia.  The examiner noted his mild restrictive lung disease and mild hypoxemia were not present prior to his bout of pneumonia.  While the examiner found that the Veteran had an additional lung disorder subsequent to January and February 1999 VA treatment, he opined that it was "less than likely that there was any carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the VA in the treatment initially provided for the Veteran's complaints on January 21, 1999."  The examiner noted that appropriate x-rays were taken and the Veteran was treated when positive findings were found.  The examiner opined that it was less than likely that there was any additional disability caused by the claim of not diagnosing the Veteran's pneumonia until January 31, 1999.  "Proper skill was used and there was no negligence."

In March 2003, the Veteran took several x-ray films to Dr. M.T. for review and an opinion.  The Veteran reported that when he initially complained of symptoms in January 1999 that only the January 21, 1999 chest x-ray was completed, although others studies were ordered, and that no laboratory work-ups were completed.  Dr. M.T. that x-rays from a private hospital on January 31, 1999 clearly showed a right-sided pneumonia with effusion.  "However, x-rays which the patient states were performed the day before at the VA are not present."  X-rays from August 1999 do not show any obvious sign of lung disease.  Later x-rays showed some mild elevation of the right hemidiaphragm; "however, it is unclear to me if this is a significant change compared to the x-rays of August 1999 prior to the pneumonia."  Dr. M.T. noted that based on the records he had available it was unclear if the diagnosis of pneumonia should have been made earlier, and it was unclear if this resulted in the Veteran's inability for continued work.

The Veteran was afforded a VA examination again in May 2010.  The examiner noted that the claims file was available for review, including the x-ray report for the January 21, 1999 chest x-ray.  The examiner noted that the actual x-ray films from that date were not available for review.  A February 2010 full pulmonary function test from February 2010 was noted to show mild restriction of lung volume.  A June 2002 x-ray was reviewed and showed no active disease, and a May 2004 x-ray was noted to be normal.  An October 2008 chest x-ray showed a minor patchy density in the left lung base.  The examiner stated that while the pulmonary function studies showed mild restriction, there was insufficient evidence of record to diagnose a current lung disability such as asthma or chronic obstructive pulmonary disease.  The examiner noted that the dyspnea which occurs with restrictive lung disease generally begins slowly with a slow progression rather than acutely with continued symptoms as described by the Veteran.  The examiner thus opined that the evidence did not show that the Veteran had a current lung disability, his 1999 pneumonia and pleural effusion fully resolved, and any of his current symptoms were not caused by or a result of his pneumonia and pleural effusion.

In December 2011, the AMC requested the Veteran's claims file be reviewed and a medical opinion be rendered regarding his 38 U.S.C.A. § 1151 claim.  The examiner noted that the claims file did not contain the actual x-ray film from January 21, 1999, and that a review of the VA electronic radiology system did not reveal any viewable images of the x-ray.  The examiner proceeded to provide answers as best as possible without review of the January 21, 1999 x-ray film.  The examiner found that the Veteran's current mild restrictive lung disease is at least as likely as not caused by and a result of his right lower lobe pneumonia and pleural effusions treated at VA facilities in January and February 1999.  The examiner noted that it is medically and pathologically feasible that pleural and pulmonary scarring as a result of the 1999 pneumonia is capable of causing a restrictive lung disease.  The examiner found that it was less likely than not that the VA filed to exercise the degree of care that would be expected of a reasonable health care provider.  The examiner noted that when the Veteran first reported right sided pain on January 20, 1999 the exam indicated clear lungs and he had a normal oxygen saturation rate.  He also noted the Veteran was attentive and verbal throughout his in-patient substance abuse treatment subsequent to his complaints of back and shoulder pain.  At no time during the remainder of the Veteran's stay at the rehab facility is there any indication of complaints of or observed dyspnea, productive cough, weakness, fevers, chills or any other symptoms suggestive of pneumonia.  

Regarding the reasonable standard of care, the examiner noted that the Veteran's symptoms were promptly and adequately evaluated.  He was provided care in the form of a complete history, examination, chest x-ray and EKG subsequent to his complaints of chest pain.  "Based on those results the lack of any symptoms suggestive of infection or other pulmonary pathology the Veteran was appropriately diagnosed and treated for musculoskeletal pain...therefore no evident that there was a failure on the part of the VA to meet this standard of care."  Second, appropriate follow-up plans should be arranged in the event that the clinical situation should worsen.  In this case, the Veteran was a resident of an inpatient program, so he was seen and followed on a continuous basis.  In the six days between his initial evaluation and chest x-ray and his discharge from the facility, he did not report symptoms, and there was no indication to suspect, a respiratory infection or pneumonia.  The Veteran additionally noted that his symptoms improved after treatment for his musculoskeletal pain.

The examiner noted that pneumonia does not generally have a long incubation period and if the Veteran had pneumonia on January 21, 1999, then some symptoms or indication of its presence would have likely been expected at that time or shortly thereafter.  Finally, the examiner found that there was no evidence f record to show that the Veteran was discharged from a VA facility in a medically unstable condition, as there were no symptoms of pneumonia or other respiratory condition at the time he was discharged from his in-patient substance abuse program.

Subsequent to this opinion the AMC attempted to obtain the x-ray films from January 21, 1999.  A request for the x-ray from the West Roxbury VA was returned in April 2012, with the written statement that the x-ray had been destroyed.  In May 2012, the Veteran was notified that the x-ray film in the VA's possession had been destroyed, and requested that if he had a copy of the original to please provide it to the AMC.  Also in May 2012, the AMC submitted a formal finding of unavailability of the x-ray film for the January 21, 1999 chest x-ray outlining their attempts to obtain the film.  

In May 2012, the examiner from the December 2011 VA examination re-reviewed the claims file, with the additional information that the January 21, 1999 x-ray films had been destroyed, and stated that his opinion regarding the Veteran's care remained unchanged from his 2011 opinion.  The examiner noted that it was not possible to determine with any certainty whether the film was correctly interpreted, but that for several reasons he believed that it was correctly interpreted in 1999.  First, the examiner stated that pneumonia is easily detected on x-ray, and would not likely be missed by a qualified radiologist.  He indicated that in most cases pneumonia is diagnosed in the emergency room by nonradiologists based on the degree of symptoms.  Thus, the fact that the Veteran had no clear symptoms of pneumonia or respiratory difficulty at the time of the January 21, 1999 x-ray would also tent o support that the x-ray was correctly interpreted as not showing any signs of pneumonia.  In addition, when his pneumonia was diagnosed by x-ray on January 31, 1999, the private hospital noted it was new compared to the January 21, 1999 x-ray.  Based on his provided rationale, the examiner found that there was no evidence to indicate a likely that the January 21, 1999 x-ray was misinterpreted, and therefore, his 2011 opinion remained unchanged.

As noted above, the Veteran developed and was treated for pneumonia with pleural effusion in January and February 1999 in VA facilities.  As a result of this pneumonia and pleural effusion the Veteran developed, and currently suffers from, mild restrictive lung disease.  While there is evidence that the Veteran's pneumonia caused the additional lung disability, there is no evidence in the claims file that the Veteran's VA treatment, or lack of treatment, resulted in the Veteran's additional lung disability.  

According the December 2011 VA examiner's opinion, VA furnished appropriate care for the symptoms presented by the Veteran at the time he received treatment.  While Dr. M.T. noted that it was unclear if the diagnosis of pneumonia should have been made earlier, he did not have the entire claims file available to review so that he could see the presenting symptoms of the Veteran throughout the latter half of January 1999.  The Board finds that there is no evidence that VA failed to timely diagnose or properly treat a lung disease.  As noted above, the Veteran's reported symptoms improved with Motrin and an increase in fluids.  His white blood cell count was a "9" on January 19, 1999 (as opposed to a "16.5" on January 31, 1999), and while he continued to complain of back pain, he did not complain of shortness of breath between January 21, 1999 and his discharge on January 29, 1999.  In fact, during therapy, the Veteran suggested he thought his back pain was due to extreme movement during his sleep as a result of nightmares.  Additionally, his presenting symptoms on January 31, 1999 included a stabbing, sharp pain in his right ribs, vomiting, and a fever of 101-symptoms not present during his prior January 1999 treatment.  He also had decreased breath sounds, a high white blood cell number, and his right lung base was dull to percussion on January 31, 1999, as opposed to the clear to auscultation breathing he had during his prior January 1999 treatment.  The VA examiner has provided several reasons to support his opinion that the Veteran's January 21, 1999 x-ray was properly read, and that the Veteran's VA treatment did not cause him to develop an additional lung disability, and the Board agrees.  

In sum, the preponderance of the competent, probative evidence of record reflects that VA's initial treatment of the veteran did not cause his additional lung disability, and there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing this treatment.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for entitlement to entitlement to compensation under 38 U.S.C.A. § 1151 must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for additional lung disability resulting from treatment at a VA facility from January 1999 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


